Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 11-25 as amended 19 JAN. 2021, are pending and have been considered as follows; claims 11-16 remain withdrawn as previously detailed:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 JAN. 21 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. US 8793947 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features defined by the non-identical claim language would each be obvious to one of ordinary skill in the art when constructing the invention disclosed in US 8793947 B2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 and 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Herren US 6058668 A in view of Fortin et al. US 7921614 B2 (Fortin).
As per claim 17 Herren teaches a component for providing fire resistance to a wall gap defined between a first edge and a second edge (54, 54, FIG. 4) of a respective one of a first wallboard member and a second wallboard member, the component comprising:
an elongate metal support member (bridge 62 FIG. 4) having a planar wall (64), the planar wall comprising a central portion and a pair of side portions (left and right portions proximate 42 and 42) located on opposite sides of the central portion, 
each of the central portion and the pair of side portions extending in a lengthwise direction of the metal support member along a length from a first end to a second end (extending from the foreground to the background of FIG. 4), 

a fire-resistant material strip (80) attached to the outer face at the central portion of the metal support member and extending the entire length of the metal support member from the first end to the second end (see FIG. 4), wherein the outer face at each of the pair of side portions is not covered by the fire-resistant material strip (see FIG. 4).
Herren fails to explicitly disclose:
wherein the fire-resistant material strip comprises an intumescent material that expands in response to sufficient heat to create a fire-resistant barrier.
Fortin teaches an intumescent material as claimed, specifically:
the fire-resistant material strip (first intumescent material 70, FIG. 1) comprising an intumescent material applied to the outer face that expands in response to sufficient heat to create a fire-resistant barrier.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Herrin by including the intumescent material as taught by Fortin in order to provide fire protection to the joint.

As per claim 23 Herrin in view of Fortin teaches the limitation according to claim 17, and Herrin further discloses the metal support member is a metal framing member (see FIG. 4) or a metal flat strap.

As per claim 24 Herrin in view of Fortin teaches the limitation according to claim 17, and Herrin further discloses the fire-resistant material strip is configured to face outwardly towards the wall gap (see FIG. 4).

As per claim 25 Herrin in view of Fortin teaches the limitation according to claim 17, and Herrin further discloses the fire-resistant material strip has an outer surface (top of 80), the outer surface offset from the outer face of the planar wall by a thickness of the fire-resistant material strip, the outer surface configured to align with wall gap.

Claim 18-22 rejected under 35 U.S.C. 103 as being unpatentable over Herrin in view of Fortin as applied to claim 17 above, and further in view of Murch US 3934066 A.
As per claim 18-20 Herrin in view of Fortin teaches the limitation according to claim 17 but fails to explicitly disclose:
the fire-resistant material strip further comprises a cover layer that covers the intumescent material;
the fire-resistant material strip further comprises a foam strip portion; and
an adhesive layer that secures the fire-resistant material strip to the metal support member

the fire-resistant material strip further comprises a cover layer (flex protective cover layer 12 FIG. 6) that covers the intumescent material (11);
the fire-resistant material strip further comprises a foam strip portion (heat-sensitive substrate 14; FIG. 6); and
an adhesive layer (see "illustrated in FIG. 6 in which the intumescent laminate system of FIG. 1, adhered to a heat-sensitive substrate 14" 3:13) that secures the fire-resistant material strip to the metal support member.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Herrin in view of Fortin by including the cover, foam and adhesive as taught by Murch in order to secure the intumescent material within the joint.

As per claim 21 Herrin in view of Fortin teaches the limitation according to claim 17, but fails to explicitly disclose:
wherein the fire-resistant material strip further comprises a foam strip portion.
Murch teaches a foam layer in a fire resistant member, specifically:
wherein the fire-resistant material strip further comprises a foam strip portion (heat-sensitive substrate 14; FIG. 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Herrin in view of Fortin by including the foam as taught by Murch in order to secure the intumescent material within the gap with a cushioned member allowing the material to be fitted more snuggly in the joint.

As per claim 22 Herrin in view of Fortin teaches the limitation according to claim 17, but fails to explicitly disclose:
wherein the first-resistant material strip further comprises an adhesive layer that secures the fire-resistant material strip to the metal support member.
Murch teaches an adhesive, specifically:
wherein the first-resistant material strip further comprises an adhesive layer ("adhered to a heat-sensitive substrate 14" 3:13) that secures the fire-resistant material strip to the metal support member.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Herrin in view of Fortin by including the foam as taught by Murch in order to secure the intumescent material within the joint with an adhesive as is old and well known to secure the member allowing the material to be fitted in the assembly in an way which increasingly resists dislodging.


Response to Arguments
Applicant’s arguments with respect to claim 17-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J. SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D. MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3635


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635